NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued January 29, 2013
                                Decided February 12, 2013

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12-3003

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 3:11-cr-30192-001-DRH

ANTHONY D. BADY,                                   David R. Herndon,
    Defendant-Appellant.                           Chief Judge.

                                        ORDER

     Anthony D. Bady pleaded guilty to possession of a firearm by a felon. See 18 U.S.C.
§ 922(g)(1). He appeals the denial of his motion to suppress the gun, which officers found
inside a car in which he was a passenger. Because the officers reasonably seized Bady on
suspicion that he was either attempting to break into a nearby car or dealing drugs to the
occupants of that car, see Terry v. Ohio, 392 U.S. 1 (1968), we affirm the judgment.

    On May 7, 2011, Officers Larry Lohman—of the Illinois State Police—and Josh
Hubbard—of the Metropolitan Enforcement Group of Southwestern Illinois—were patrolling
East St. Louis, Illinois, in an unmarked pick-up truck driven by Hubbard. As part of a task
force organized by Working Against Violence Elements (WAVE), Lohman and Hubbard were
searching for and hoping to deter crimes of violence, car theft, burglary, and drug dealing
No. 12-3003                                                                               Page 2


because the area was known as a high-crime area. Even at the late hour, around three in the
morning, there were a significant number of people on the streets because several clubs in the
area operated late into the night, drawing patrons from nearby St. Louis, Missouri, where clubs
close earlier in the evening.

     At around 2:45 in the morning, the officers noticed a red Oldsmobile Alero parked legally
on the same side of the street they were patrolling. Though the driver remained seated, the
officers saw the passenger—later identified as Bady—get out of the car and approach the
passenger’s side of a tan car parked directly in front of the Alero. The officers suspected that
Bady might be trying to break into the car, which appeared unoccupied, or, if the car was
occupied, that Bady might be conducting a drug transaction. The officers continued to drive
down the street past the tan car and then made a u-turn. As they turned and approached the
Alero, Officer Hubbard saw Bady quickly return to the Alero and sit down in the passenger’s
side. Hubbard pulled in front of the Alero at an angle to block it in and prevent it from driving
away. The officers had activated their emergency headlights but the driver of the Alero
nevertheless tried to back up to pull around the officers’ car. The officers interpreted this
action as an escape attempt, exited their car (dressed in clothing clearly marked “police”), and
ordered the driver to stop, which he did.

     Officer Lohman approached the passenger side of the Alero. Bady got out of the car
quickly, but Lohman ordered him to get back in and then asked for identification as well as
whether he was doing anything illegal when he approached the tan car. When Bady offered
no response, Lohman ordered him out of the car and patted him down for weapons. In Bady’s
breast pocket, Lohman felt a cellophane bag, and asked Bady whether it contained marijuana;
Bady admitted that it did. Other WAVE officers arrived, giving Lohman the opportunity to
lean into the Alero. He discovered a firearm, which he recognized as a Glock pistol, wedged
between the car’s center console and the passenger seat. Shortly thereafter, Bady admitted to
another WAVE officer at the scene that he had been given the gun earlier that evening by a
friend. Meanwhile, Officer Hubbard learned that the Alero was owned by the driver’s
girlfriend.

     Bady was charged with possession of a firearm by a felon, see 18 U.S.C. § 922(g)(1). He
filed a motion to suppress the gun, alleging that it was seized in violation of his Fourth
Amendment rights. The district court conducted a hearing on that motion, during which
Officers Lohman and Hubbard testified. Officers Lohman and Hubbard recounted the above
narrative, but also made numerous concessions. They admitted that Bady was not out of place
in the area of East St. Louis where they encountered him (given the number of young men
frequenting local clubs) and that they did not observe him engage in any suspicious behavior
No. 12-3003                                                                                   Page 3


once he approached the tan vehicle (such as tampering with the tan car, carrying any tools for
breaking into a car, or bending over to talk to any occupant of the car).

     The district court denied Bady’s motion to suppress. The court concluded that Officers
Lohman and Hubbard executed a lawful Terry stop because, based on the totality of the
circumstances, they had reasonable suspicion to believe that Bady was about to commit a car-
jacking or drug deal, and their decisions to frisk Bady, look inside the Alero, and seize the gun
and marijuana were reasonable under the circumstances. In concluding that the officers had
reasonable suspicion, the district court noted that Bady was apprehended late at night in a
high-crime area, was observed approaching a seemingly unoccupied car before rushing back
to the Alero, and attempted to flee when the officers approached. Bady subsequently pleaded
guilty to the firearm charge, but reserved in his plea agreement the right to appeal the denial
of his motion to suppress. The district court accepted Bady’s plea and sentenced him to 30
months’ imprisonment.

     An officer may, consistent with the Fourth Amendment, “stop and briefly detain a person
for investigative purposes if the officer has a reasonable suspicion supported by articulable
facts that criminal activity ‘may be afoot.’” United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting
Terry, 392 U.S. at 21); see also United States v. Bohman, 683 F.3d 861, 864 (7th Cir. 2012). On
appeal Bady argues that Officers Lohman and Hubbard did not have reasonable suspicion to
believe that he was engaged in any criminal activity. Bady contends that the officers seized
him at the moment they blocked in the Alero, at which point, he claims, they could point to
only his presence in a high-crime area and their observation of him walking up to and away
from a car to support their suspicions.

     But Officers Lohman and Hubbard did not seize Bady until he complied with their
demand to stop, and at that point the officers had reasonable suspicion given Bady’s attempt
to flee. A seizure occurs only “when the officer, by means of physical force or show of
authority, has in some way restrained the liberty of a citizen.” Terry, 392 U.S. at 19 n.16;
see United States v. Griffin, 652 F.3d 793, 798 (7th Cir. 2011). Bady argues that he was seized at
the moment the officers blocked in the Alero because at that point a reasonable person in his
position would not have felt free to leave. See United States v. Mendenhall, 446 U.S. 544, 554
(1980). But Bady points to only a necessary rather than a sufficient condition for a seizure.
See California v. Hodari D., 499 U.S. 621, 628 (1991); Leaf v. Shelnutt, 400 F.3d 1070, 1090 (7th Cir.
2005). An officer’s show of authority is not a seizure until the person at whom that show of
authority is directed actually submits. Hodari D., 499 U.S. at 625; Griffin, 652 F.3d at 798.
Though the officers’ use of their emergency lights and their attempt to position their car to
block in the Alero unquestionably qualify as shows of authority, see Griffin, 652 F.3d at 798
(citing Brower v. Cnty. of Inyo, 489 U.S. 593, 597–98 (1989)), Bady and the driver of the Alero did
No. 12-3003                                                                                   Page 4


not initially submit to the officers. Instead the driver attempted to flee by backing up and
attempting to drive around the officers’ truck. Though several of our cases hold that a seizure
occurs when officers block in a car, those cases are distinguishable because the individuals
detained immediately submitted to the officers. See, e.g., United States v. Green, 111 F.3d 515,
520 n. 1 (7th Cir. 1997); United States v. Packer, 15 F.3d 654, 657 (7th Cir. 1994).

     Bady next argues that Officers Lohman and Hubbard did not reasonably suspect that he
was committing or about to commit any criminal offense. Bady does not, however, challenge
the district court’s conclusions that he was in a high-crime area and, along with the driver,
attempted to flee the officers after they blocked in the Alero. In support of reasonable
suspicion officers cannot rely on a “mere hunch” but must instead be able to point to “specific
and articulable facts” that suggest criminal activity. Terry, 392 U.S. at 21; see also Gentry v.
Sevier, 597 F.3d 838, 845 (7th Cir. 2010); United States v. Hampton, 585 F.3d 1033, 1038 (7th Cir.
2009). To determine whether officers had reasonable suspicion, courts consider the totality of
the circumstances known to the officers at the time of the seizure. See Terry, 392 U.S. at 21–22;
United States v. Hicks, 531 F.3d 555, 558 (7th Cir. 2008); United States v. Lawshea, 461 F.3d 857, 859
(7th Cir. 2006). Neither Bady’s presence in a high-crime area nor his flight from police,
standing alone, can provide the basis for a reasonable suspicion of criminal activity. See Illinois
v. Wardlow, 528 U.S. 119, 124–126 (2000); United States v. Oglesby, 597 F.3d 891, 894 (7th Cir.
2010); United States v. Lenoir, 318 F.3d 725, 729 (7th Cir. 2003). But taken together, these facts
were enough to justify the Terry stop executed by Officers Lohman and Hubbard. See Wardlow,
528 U.S. at 124–26; Lenoir, 318 F.3d at 729.

     Bady focuses his argument on the district court’s factual determination that the officers
turned on their emergency lights before blocking in the Alero. But this argument is irrelevant
because, as detailed above, there was no seizure until the Alero stopped. The officers’
testimony makes clear that the lights were activated by the time Bady submitted. This court
would review the district court’s finding for clear error, see Ornelas v. United States, 517 U.S.
690, 699 (1996); United States v. Tyler, 512 F.3d 405, 409 (7th Cir. 2008), and the officers’
testimony adequately supports the district court’s finding. Lohman, though uncertain, testified
that he believed Hubbard turned the lights on before or while making the u-turn. And
Hubbard’s testimony, though conflicting, also supports the district court’s finding. Hubbard
testified on direct that he activated his lights after pulling in front of the Alero, but on cross
that he had turned on the lights as he was turning his car around. In either case, he activated
the lights before the seizure occurred and before the Alero even attempted to pull away.
                                                                                      AFFIRMED.